Title: From Benjamin Franklin to James Read, 17 August 1745
From: Franklin, Benjamin
To: Read, James


Dear J[emmy],
Saturday morning, Aug. 17, ’45
I have been reading your letter over again, and since you desire an answer, I sit me down to write you one; yet, as I write in the market, [it] will, I believe, be but a short one, tho’ I may be long about it. I approve of your method of writing one’s mind, when one is too warm to speak it with temper: but being myself quite cool in this affair, I might as well speak as write, if I had an opportunity. Your copy of Kempis, must be a corrupt one, if it has that passage as you quote it, in omnibus requiem quaesivi, sed non inveni, nisi in angulo cum libello. The good father understood pleasure (requiem) better, and wrote, in angulo cum puella. Correct it thus, without hesitation. I know there is another reading, in angulo puellae; but this reject, tho’ more to the point, as an expression too indelicate.
Are you an attorney by profession, and do you know no better, how to chuse a proper court in which to bring your action? Would you submit to the decision of a husband, a cause between you and his wife? Don’t you know, that all wives are in the right? It may be you don’t, for you are yet but a young husband. But see, on this head, the learned Coke, that oracle of the law, in his chapter De Jus Marit.Angl. I advise you not to bring it to trial; for if you do, you’ll certainly be cast.
Frequent interruptions make it impossible for me to go thro’ all your letter. I have only time to remind you of the saying of that excellent old philosopher, Socrates, that in differences among friends, they that make the first concessions are the WISEST; and to hint to you, that you are in danger of losing that honour in the present case, if you are not very speedy in your acknowledgments; which I persuade myself you will be, when you consider the sex of your adversary.
Your visits never had but one thing disagreeable in them, that is, they were always too short. I shall exceedingly regret the loss of them, unless you continue, as you have begun, to make it up to me by long letters. I am dear J[emmy], with sincerest love to our dearest Suky, Your very affectionate friend and cousin,
B. Franklin
